UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7042



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH NEAL WRIGHT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-95-90, CA-01-351-1)


Submitted:   September 9, 2002            Decided:   October 2, 2002


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Neal Wright, Appellant Pro Se.         David   Bernard   Smith,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Neal Wright seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and conclude

on the reasoning of the district court that Wright has not made a

substantial showing of the denial of a constitutional right.    See

United States v. Wright, Nos. CR-95-90; CA-01-351-1 (M.D.N.C. filed

June 5, 2002, entered June 6, 2002).      Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) 2000.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2